DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “275” has been used to designate both a sealed jacket and ribs.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 240.  
The Figures appear to have multiple instances of redundant reference numbers and incorrect reference numbers, for example:
Fig. 16 appears to have reference number 260 in the wrong place;
Fig. 17 appears to have a redundant reference number 216
Fig. 18 appears to have reference number 210 in the wrong place
Please review all the figures for unnecessary redundant instances of reference numbers and ensure that all reference numbers are pointing to the correct places.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0028] of the specification states “FIG. 14 is a perspective view of a second illustrative fuel tank according to the present invention.” Based on the fact that Fig. 9 is also described as a second illustrative fuel tank, the Examiner believes that the Applicant intended to state that Fig, 14 is a third illustrative fuel tank.  
Appropriate correction is required.

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 states “… at least one deformable zone is provided on the inner structure, the at least one deformable zone, wherein during the impact to the vehicle, the at least one deformable zone compresses or is deformed.” The Examiner believes the claim is intended to state “… at least one deformable zone is provided on the inner structure, [[the at least one deformable zone,]] wherein during the impact to the vehicle, the at least one deformable zone compresses or is deformed.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the outer shell" in the second line.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 18, and 28 of U.S. Patent No. 10000328. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim at least: a compartment for storing fuel in a vehicle, the compartment comprising: a protective outer structure (or shell); an inner structure (or shell)which holds fuel, the inner structure positioned in the outer structure, the inner structure maintained in position relative to the outer structure and relative to the vehicle during normal operation of the vehicle; wherein during an impact to the vehicle, the inner structure is configured to move independent of the outer structure i) in a direction which is horizontal or lateral to the direction of a longitudinal axis of the vehicle, ii) in a direction which is vertical or perpendicular to the direction of the longitudinal axis of the vehicle, iii) in a direction which is in line with the longitudinal axis of the vehicle, iv) rotationally about a horizontal axis, v) rotationally about a first vertical axis, vi) rotationally about a second vertical axis, or vii) in a direction which is a combination of any or all of i), ii, iii), iv), v) and/or vi); and the inner. While US Patent No. 10000328 does not specifically claim the outer structure (or shell) is maintained in position relative to the vehicle during normal operation of the vehicle, it is extremely well known in the art to have fuel tanks outer structures (or shells) maintained in position relative to the vehicle during normal operations of the vehicle.
Claims 1, 2, and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 10 of U.S. Patent No. 10343833. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim at least: a compartment for storing fuel in a vehicle, the compartment comprising: a protective outer structure (or shell); an inner structure (or shell)which holds fuel, the inner structure positioned in the outer structure, the inner structure maintained in position relative to the outer structure and relative to the vehicle during normal operation of the vehicle; wherein during an impact to the vehicle, the inner structure is configured to move independent of the outer structure i) in a direction which is horizontal or lateral to the direction of a longitudinal axis of the vehicle, ii) in a direction which is vertical or perpendicular to the direction of the longitudinal axis of the vehicle, iii) in a direction which is in line with the longitudinal axis of the vehicle, iv) rotationally about a horizontal axis, v) rotationally about a first vertical axis, vi) rotationally about a second vertical axis, or vii) in a direction which is a combination of any or all of i), ii, iii), iv), v) and/or vi); and the inner. While US Patent No. 10343833 does not specifically claim the outer structure (or shell) is maintained in position relative to the vehicle during normal operation of the vehicle, it is extremely well known in the art to have fuel tanks outer structures (or shells) maintained in position relative to the vehicle during normal operations of the vehicle.
Claims 11, 17, and 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 15, and 16 of U.S. Patent No. 11247828. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim at least: a container for storing fuel for use in a vehicle, the container comprising: a protective outer structure (or shell); an inner structure which holds fuel, the inner structure positioned in the outer structure, the inner structure maintained in position relative to the outer structure and relative to the vehicle during normal operation of the vehicle; wherein during an impact to the vehicle, the inner structure moves independent of the outer structure and the vehicle allowing the inner structure to be moved axially and/or radially relative to the outer structure and the vehicle to a position in which the inner structure is moved further from the point of impact, out of the path of the impact or protected by a chassis of the vehicle and/or the outer structure; wherein during the impact to the vehicle, the movement of the inner structure independent of the outer structure and the vehicle allows a portion of the energy or the forces associated with the impact to be absorbed by the outer structure, reducing the energy or force transferred to the inner structure; the inner structure or the outer structure has a coating; and a hazard control material is provided between the outer structure and the inner structure. While US Patent No. 11247828 does not specifically claim the outer structure (or shell) is maintained in position relative to the vehicle during normal operation of the vehicle, it is extremely well known in the art to have fuel tanks outer structures (or shells) maintained in position relative to the vehicle during normal operations of the vehicle.

Allowable Subject Matter
Claims 3, 7-10, 12-16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3 and 7-10: Closest prior art – Seuss et al. (US 2006/0032532) – teaches a compartment for storing fuel in a vehicle (Fig. 4), the compartment comprising: a protective outer structure (40) maintained in position relative to the vehicle during normal operation of the vehicle; an inner structure (42) which holds fuel, the inner structure positioned in the outer structure, the inner structure maintained in position relative to the outer structure and relative to the vehicle during normal operation of the vehicle (Paragraphs [0019], [0021], [0024], and [0025]).
However, the closest prior art does not teach during an impact to the vehicle, the inner structure is configured to move independent of the outer structure i) in a direction which is horizontal or lateral to the direction of a longitudinal axis of the vehicle, ii) in a direction which is vertical or perpendicular to the direction of the longitudinal axis of the vehicle, iii) in a direction which is in line with the longitudinal axis of the vehicle, iv) rotationally about a horizontal axis, v) rotationally about a first vertical axis, vi) rotationally about a second vertical axis, or vii) in a direction which is a combination of any or all of i), ii, iii), iv), v) and/or vi).
Regarding claims 12-16 and 19: Closest prior art – Seuss et al. (US 2006/0032532) – teaches a container for storing fuel for use in a vehicle (Fig. 4), the container comprising: a protective outer structure (40) maintained in position relative to the vehicle during normal operation of the vehicle; an inner structure (42) which holds fuel, the inner structure positioned in the outer structure, the inner structure maintained in position relative to the outer structure and relative to the vehicle during normal operation of the vehicle (Paragraphs [0019], [0021], [0024], and [0025]).
However, the closest prior art does not teach during an impact to the vehicle, the inner structure moves independent of the outer structure and the vehicle allowing the inner structure to be moved axially and/or radially relative to the outer structure and the vehicle to a position in which the inner structure is moved further from the point of impact, out of the path of the impact or protected by a chassis of the vehicle and/or the outer structure; wherein during the impact to the vehicle, the movement of the inner structure independent of the outer structure and the vehicle allows a portion of the energy or the forces associated with the impact to be absorbed by the outer structure, reducing the energy or force transferred to the inner structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733